Citation Nr: 0807963	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  99-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the neck, including myositis of the back 
muscles and injury to Muscle Group (MG) XXIII, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  This matter was previously before the 
Board in March 2005 at which time it was remanded to the RO 
for additional development.  The matter was once again before 
the Board in April 2006 when the Board granted separate 10 
percent evaluations for residuals of a gunshot wound to the 
neck with injury to MG I, right and left sides, and denied an 
evaluation in excess of 20 percent for residuals of a gunshot 
wound to the neck with injury to MG XXXIII.  In addition, the 
RO remanded the matter to the RO via the AMC for a medical 
opinion regarding whether back muscles other than MG I, right 
and left, and MGXXIII, are affected by the service-connected 
gunshot wound, including as manifested by myositis.  

In June 2007, the veteran's representative raised a claim in 
writing for an increased evaluation for the veteran's 
service-connected diabetes.  This matter is referred to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran's representative presented written argument in 
January 2008 asserting that the Board's April 2006 remand 
instructions have not been adequately complied with and 
requested that the matter again be remanded pursuant to 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand). 

As noted above, the Board in its April 2006 remand requested 
that a medical opinion be obtained that addressed which back 
muscles, other than MG I, right and left, and MGXXIII, have 
been affected by the veteran's service-connected gunshot 
wound, including as manifested by myositis.  Pursuant to this 
request, the RO requested an addendum medical opinion from an 
April 2007 VA examiner asking that he opine as to whether 
there was muscle involvement of any muscle group outside MG 
I, left, MG I, right, or MG XXIII, and if so, to identify any 
additional muscle group so affected by the veteran's gunshot 
wound injury.  

In response to this request, the April 2007 examiner, who is 
a nurse practitioner, issued an addendum report indicating 
that he tried to contact the RO for clarification regarding 
its request, but that the Rating Officer "refused to be 
available for questioning and clarification."  The examiner 
went on to opine that the veteran "had a Chronic 
Inflammatory Problem of the Muscles in the posterior part of 
the neck, likely due to his gunshot injury/trauma".  

In view of the examiner's confusion regarding what the RO was 
asking of him, and in the absence of him identifying specific 
muscles affected by the veteran's gunshot wound injury as was 
requested, the Board agrees with the veteran's representative 
regarding noncompliance with the Board directives in the 
April 2006 remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Consequently, this case must again be remanded for 
further medical development.  38 U.S.C.A. § 5103A(d).  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The veteran should be afforded a VA 
muscle examination.  The examiner should 
be asked to provide an opinion regarding 
whether there is muscle involvement of 
any group other than MG I, left, MG I, 
right, and MGXXIII, due to the veteran's 
service-connected gunshot wound to the 
neck, including as manifested by 
myositis.  If there is additional muscle 
group involvement, the examiner should 
identify the specific muscle group(s) 
involved and the severity of muscle 
impairment, i.e., the examiner should 
comment upon the nature, extent, and 
current degree of impairment manifested 
by such muscle damage.  The examiner 
should specifically comment upon whether 
there is triceps muscle 
involvement/injury.

Further, the examiner should identify the 
etiology of any neurological or other 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner 
should also remark as to whether the 
disability associated with any affected 
muscles would be considered slight, 
moderate, moderately severe, or severe.  
In this regard, the examiner should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.  If there is any 
effect on the shoulder or other joint 
function, the effects, whether due to 
pain, weakness, etc., should be described 
in terms of limitation of motion. 

The claims file should be made available 
to the examiner for review of pertinent 
documents in connection with the 
examination.  The examination report 
should reflect that such a review was 
conducted.

2.  After the development directed above 
has been conducted, the AMC/RO should 
readjudicate the issue concerning 
separate evaluations for triceps or other 
muscle damage and myositis of the back 
muscles.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
they should be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

